Case 18-70591-grs       Doc 137 Filed 10/01/19 Entered 10/01/19 14:29:29               Desc Main
                               Document      Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                               PIKEVILLE DIVISION

IN RE:

CHRISTOPHER R. DOLLARHIDE
REBECCA G. DOLLARHIDE
DEBTORS                                                            CASE NUMBER: 18-70591
                                                                   CHAPTER 13


                      RENOTICE OF HEARING ON
    TRUSTEE OBJECTION TO MOTION FOR RELIEF FROM AUTOMATIC STAY

       Notice is hereby given that the hearing on the Trustee’s Objection to Motion for Relief from

Stay (Doc. No. 134) is scheduled to be heard on October 15, 2019 at 10:00 a.m. in U.S. Bankruptcy

Court, U.S. District Court Building, 110 Main Street, Room 201, Pikeville, Kentucky.

                                 CERTIFICATE OF SERVICE

       It is hereby certified that a true copy of the foregoing was mailed on October 1, 2019 to the
following persons and addresses:

Christopher & Rebecca Dollarhide
121 Pond Road
Whitesburg, KY 41858

Molly Slutsky Simons
394 Wards Corner Road, Ste 180
Loveland, OH 45140
                                                           /s/Beverly M. Burden
                                                           Beverly M. Burden,
                                                           Chapter 13 Trustee
                                                           Ky Bar ID: 09330
                                                           P.O. Box 2204
                                                           Lexington, KY 40588-2204
                                                           (859) 233-1527
                                                           notices@ch13edky.com
